of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-136505-08 the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar this letter responds to your letter dated date on behalf of your constituent - --------------------------- ----------------asked for guidance on the proper tax treatment of amounts paid to pizza delivery drivers as mileage reimbursements rather than as increased wages the application of the employment_tax rules to amounts designated as reimbursements depends upon the facts and circumstances of the arrangement while -------------------- described her situation in some detail the taxability of the particular payments depends upon the totality of the circumstances i provide the following discussion of the applicable law to assist ----------------in determining the appropriate tax treatment or in understanding what additional factual information might be necessary to obtain from her employer_generally amounts employers pay as reimbursements for employee business_expenses are taxable unless treated as paid under an accountable_plan amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages on the employee’s form_w-2 and are exempt from withholding and payment of employment_taxes conversely amounts treated as paid under a nonaccountable_plan are included in the employee’s gross_income must be conex-136505-08 reported as wages or other compensation on the employee’s form_w-2 and are subject_to_withholding and payment of employment_taxes the law treats a reimbursement or other expense allowance arrangement as an accountable_plan only if it meets the requirements of business connection substantiation return of excess sec_62 of the internal_revenue_code the code and sec_1_62-2 of the treasury regulations the regulations business connection requirement an arrangement meets the business connection requirement if the employer pays advances allowances or reimbursements only for deductible business_expenses that the employee pays or incurs while performing services for the employer if however an employer pays an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses the arrangement does not satisfy the business connection requirement and the amounts are treated as paid under a nonaccountable_plan and are subject_to employment_taxes an employer may choose whether to reimburse employee_expenses however an employer may not treat as a nontaxable expense reimbursement an amount that would otherwise be paid as wages we base the determination of whether an amount would otherwise be paid as wages on the totality of the facts and circumstances for example the fact that state law required an increase in the minimum wage for all employees and that an employer_provided an expense reimbursement instead of the required increase may be relevant to such a determination substantiation requirement to meet the substantiation requirement an arrangement must require the employee to substantiate each business_expense to the payor within a reasonable period of time the employee must submit enough information to allow the employer to identify the specific nature of each expense and attribute the expense to the employer’s business activity generally the employee must submit an expense account or other written_statement to the employer showing the business nature and amount of each of his or her expenses however for an arrangement that reimburses expenses governed by sec_274 such as use of vehicles the employee must submit to the payor actual substantiation of the amount of their expenses in operating their vehicles in performing services for the employer as well as the time place and business_purpose of such expenses sec_1_274-5 and sec_1_274-5t of the regulations conex-136505-08 we have an optional simplified_method known as deemed substantiation for an employee to substantiate the amount of his or her vehicle expenses when performing services for the employer revenue_procedure we explain this optional substantiation method and the other accountable_plan rules in publication circular_e employer’s tax guide available on www irs gov this method provides a deemed substantiated amount of expense but still requires the employee to substantiate the time purpose and number of actual miles driven either way if the substantiation requirement is not met we treat the amounts as paid under a nonaccountable_plan and they are subject_to employment_taxes return of excess requirement to meet the return of excess requirement the employee must return to the employer within a reasonable period of time any amount the employer paid in excess of the employee’s substantiated or deemed substantiated expenses sec_1_62-2 of the regulations if an employer’s arrangement routinely pays allowances in excess of the amount that may be deemed substantiated without requiring actual substantiation of all the expenses and repayment of the excess_amount we will treat the arrangement as a nonaccountable_plan and the entire amount of the allowance will be subject_to employment_taxes revenue_ruling 2006_46_irb_874 i hope this information is helpful to ----------------in determining the proper tax treatment of the payments received if the payments are taxable ----------------should report them on her form_1040 u s individual_income_tax_return even if her employer does not include them on her form_w-2 wage and tax statement as you requested i am replying in duplicate and returning your enclosure if you have any questions please call me at ----- --------------or -----------------of my staff at ----- ----- ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities enclosures
